Citation Nr: 1125117	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  11-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946, including service in the Asian Theater of operations during World War II.  His awards and decorations include the Silver Star Medal, for conspicuous gallantry and intrepidity in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's disability rating from 30 percent to 40 percent, effective August 7, 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran filed the instant claim for an increased disability rating in August 2009.  He was afforded a VA audiological examination in September 2009.  Based on the results of that examination, the RO increased the Veteran's disability rating to 40 percent, effective August 7, 2009, the date of his increased rating claim.  The Veteran contends that his hearing loss is worse than currently rated and that it has increased in severity since the September 2009 VA examination.  

The Board notes that it has now been nearly two years since the Veteran was last evaluated and a matter critical to the adjudication of increased rating claims is identifying the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's service-connected bilateral hearing loss would prove helpful in adjudicating the merits of the claim, as the Veteran has contended that his condition has increased in severity.  Therefore, a new and contemporaneous VA audiological examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

VA treatment records show that the Veteran underwent annual audiometric evaluations on May 14, 2009 and November 17, 2010.  However, the audiogram results are not of record and should be obtained on remand.  As this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's hearing loss dated since January 2011 should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's audiograms conducted on May 14, 2009 and November 17, 2010 from the Miami VA Medical Center.  The Board points out that the audiology consult notes from these dates are already in the claims folder; however, the audiogram results are not.  It is the actual audiogram results that should be obtained.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to hearing loss, to include copies of any audiograms, dated since January 2011, from the Miami VA Medical Center.  

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

